UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 03-4018
DYANN CAROLYN GARDNER, a/k/a
Diane C. Gardner,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 Henry E. Hudson, District Judge.
                           (CR-02-138)

                       Argued: April 1, 2003

                      Decided: August 14, 2003

       Before TRAXLER and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Amy Leigh Austin, Assistant Federal Public Defender,
Richmond, Virginia, for Appellant. Nicholas Stephan Altimari, Assis-
tant United States Attorney, Richmond, Virginia, for Appellee. ON
BRIEF: Frank W. Dunham, Jr., Federal Public Defender, Frances H.
Pratt, Research and Writing Attorney, Richmond, Virginia, for Appel-
lant. Paul J. McNulty, United States Attorney, Richmond, Virginia,
for Appellee.
2                     UNITED STATES v. GARDNER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Dyann Carolyn Gardner, a recipient of Supplemental Security
Income ("SSI") payments, was convicted of various charges, all stem-
ming from Gardner’s repeated failure to inform the Social Security
Administration ("SSA") of certain facts relevant to her SSI eligibility.
Gardner appeals, and we affirm.

                                   I.

   In general terms, SSI payments are available to aged, blind, or dis-
abled individuals whose income and assets fall below a certain thresh-
old. If the SSI applicant is married and living with a spouse who is
not eligible for SSI benefits, the income of the spouse is considered
when determining whether the applicant is eligible for SSI benefits.
If the resident spouse’s income exceeds a specified amount, the other-
wise eligible spouse is not entitled to any benefits. See 42 U.S.C.A.
§ 1382(a) (West Supp. 2003); 20 C.F.R. § 416.1160 (2003).

   Gardner unsuccessfully applied for SSI benefits in 1991, leaving
blank the sections in the application asking for information about a
spouse. In April 1993, Gardner successfully reapplied, this time not-
ing that she was married to (but had for years been estranged from)
Bobby Gardner. The 1993 application informed Gardner that she
"must tell Social Security every time there is a change." J.A. 231. The
application listed the types of changes that must be reported, includ-
ing changes in marital status (described as marriage, divorce, separa-
tion, or the resumption of co-habitation after a separation) and
changes in "things of value that you own"—for example, when "[y]ou
buy or are given anything of value." J.A. 232.

  In May 1993, Gardner and Clarence Bagby bought a house (the
"Glenview Road house") financed through the Department of Veter-
                      UNITED STATES v. GARDNER                       3
an’s Affairs. The Deed of Trust indicated that Gardner was Bagby’s
wife. However, Gardner and Bagby were not formally married until
June 1994. Gardner did not inform the SSA of either the marriage or
the purchase of the Glenview Road house, and she continued to
receive SSI payments.

   In the fall of 1996, an employee of the North Carolina Department
of Social Services notified the SSA of Gardner’s marriage and home
ownership. The SSA sent Gardner a letter asking her to come to the
office for a review of "all sources of income, living arrangements and
any changes in your circumstances." J.A. 233. Because Gardner did
not respond to that letter, the SSA sent a "Notice of Planned Action,"
which stated that Gardner’s SSI payments would be stopped as of
January 1, 1997, unless Gardner took certain steps to continue the
benefits. J.A. 234.

   On January 23, 1997, Gardner went to an SSA office where she
completed a "Statement for Determining Continuing Eligibility for
Supplemental Security Income Payments," J.A. 237, a document
referred to by the SSA as a "redet." In the redet, Gardner denied that
there had been any change in her marital status and denied owning a
home. Instead, she stated that she rented a home for $300 per month,
listing Clarence Bagby as her landlord. Gardner specifically told the
SSA that she was still married to but separated from Bobby Gardner.
She claimed that a niece who was angry at her had lied to the Depart-
ment of Social Services. Based on this information, Gardner’s SSI
payments were continued, but in a reduced amount, because the redet
revealed that Gardner had more money in the bank than allowed by
SSI regulations.

   Gardner thereafter filed a request for reconsideration of the reduc-
tion in her SSI payments. At this time she sent the SSA a copy of the
certificate showing that she married Clarence Bagby in 1994, along
with one of Bagby’s pay stubs. During a telephone conversation with
an SSA employee on July 1, 1997, however, Gardner stated that she
had no recollection of her marriage to Bagby. She explained that
Bagby had not really lived at the Glenview Road house since she
moved in, but that he came by the house occasionally to pick up
clothes or mail. The SSA accepted Gardner’s statements. Because
Bagby did not live with Gardner, the SSA did not consider his income
4                     UNITED STATES v. GARDNER
when determining Gardner’s eligibility. Gardner’s SSI payments,
therefore, were not reduced.

   On July 5, 1997, Gardner visited an SSA office and filled out
another redet. In this redet, she acknowledged that she was married
to Bagby, but she again stated that she did not recall the marriage. She
stated that Bagby owned the Glenview Road house but did not live
there, and that she was unable to contribute any money towards the
household expenses.

   In September 1997, the SSA again had contact with Gardner and
learned for the first time that Gardner had an ownership interest in the
Glenview Road house. Because Bagby was paying the household
expenses, Gardner was charged with "income support and mainte-
nance," J.A. 52, which reduced the amount of Gardner’s SSI pay-
ments.

   In June 2001, Gardner filled out yet another redet. This time she
listed Bagby as a member of her household and stated that he had
moved into the house in June 1994. In response to a question about
whether Gardner "or your spouse living with you" owned the house
where Gardner lived, Gardner answered yes. J.A. 268. In the "re-
marks" section, however, Gardner stated that Bagby owned the house,
but that he lived in Middlesex County and only occasionally spent the
night in the Glenview Road house.

   By January 2002, the SSA had concluded that Bagby had lived
with Gardner since their marriage, which required Bagby’s income to
be considered when determining Gardner’s SSI eligibility. The SSA
determined that, with the exception of a few months during the mar-
riage when Gardner would have qualified for some "very small
amounts," J.A. 54, Bagby’s income rendered Gardner ineligible for
any SSI payments. The government calculated that it had paid Gard-
ner more than $29,000 in SSI benefits to which she was not entitled.1
    1
   Gardner insists that the SSA was calculating her benefits properly
from February 1997 through July 1998, because she received a smaller
payment during that period by virtue of the support she was receiving
from Bagby. We disagree. The evidence presented at trial showed that
                       UNITED STATES v. GARDNER                           5
   During the course of the government’s investigation of the matter,
SSA special agents questioned Gardner and took a sworn statement
from her. In that statement Gardner admitted that she married Clar-
ence Bagby in 1994 and that she and Bagby bought the Glenview
Road house before they were married. Gardner stated that Bagby had
lived in the house with her since they bought it, "except for a few
occasions when he spends the night at other places." J.A. 298. Gard-
ner acknowledged that she did not list Bagby as a member of her
household on SSA forms. Gardner explained that she

     lied to the Social Security Administration because I don’t
     feel like my marriage is very good and Clarence Bagby does
     not give me any money. . . . I am sorry for making false
     statements to the SSA over the years by telling them Clar-
     ence Bagby did not live with me. However, I felt I had no
     choice because of my personal and financial situation. I am
     sorry for what I have done. But I don’t feel like I am mar-
     ried [or] feel like I have a man.

J.A. 299-301.

   The grand jury returned a five-count indictment against Gardner,
with all charges stemming from Gardner’s repeated failures to inform
the SSA of the fact that she had bought a house and was married to

Gardner’s SSI benefits were reduced during this period because the SSA
believed that Gardner was receiving help with her bills from a non-
resident spouse. See Gordon v. Shalala, 55 F.3d 101, 102 (2nd Cir. 1995)
("An SSI recipient is paid a flat monthly benefit rate, but the benefits are
reduced by the amount of non-excludable income received by the indi-
vidual. Such income is anything that the SSI recipient receives in cash
or in kind that can be used to meet his or her needs for food, clothing
and shelter . . . ." (citations omitted)). The government’s witnesses made
it clear that if they had known that Bagby had in fact lived with Gardner
since the marriage, Bagby’s income would have been attributed to Gard-
ner and Gardner would have been ineligible for any benefits for all but
a few scattered months during the marriage. Thus, Gardner’s assertion
that she was receiving the proper amount of SSI benefits from February
1997 through July 1998 is simply not supported by the evidence.
6                     UNITED STATES v. GARDNER
and living with Bagby. A bench trial was held, and the district court
found Gardner guilty of all charges. This appeal followed.

                                  II.

   Gardner first contends that the government failed to present suffi-
cient evidence to support her convictions. "In evaluating the suffi-
ciency of the evidence, the . . . verdict must be upheld if there exists
substantial evidence, including circumstantial and direct evidence, to
support the verdict, viewing the evidence in the light most favorable
to the government." United States v. Stewart, 256 F.3d 231, 249 (4th
Cir. 2001), cert. denied, 534 U.S. 1049 (2001), and cert. denied, 535
U.S. 977 (2002). "Credibility determinations are within the sole prov-
ince of the [fact-finder] and are not susceptible to judicial review."
United States v. Lowe, 65 F.3d 1137, 1142 (4th Cir. 1995).

                                  (A)

   Count one of the indictment alleged that from June 1994 through
June 2001, Gardner knowingly embezzled, stole, or converted money
belonging to the United States government. See 18 U.S.C.A. § 641
(West 2000). Gardner contends that the government at trial argued
only that Gardner stole government benefits, thus limiting this charge
to one of larceny, and that the government failed to prove asportation,
a necessary element of common-law larceny.

   We do not agree with Gardner’s assertion that the government lim-
ited the section 641 charge to a theory of larceny only, and the gov-
ernment was therefore free to establish that Gardner’s actions
amounted to conversion of SSI benefits to which she was not entitled.
The evidence presented at trial established that Gardner knew she was
obliged to report to SSA that she was married to and living with
Bagby and that she knew that if she told the SSA the truth, her bene-
fits would be reduced or eliminated. The evidence also established
that the government paid Gardner more than $29,000 in benefits to
which she was not entitled, and Gardner’s statement to the SSA inves-
tigator establishes that she received and used the SSI benefits. This
evidence is sufficient to support the government’s claim that Gardner
converted money rightfully belonging to the government. See United
States v. Gill, 193 F.3d 802, 804 n.1 (4th Cir. 1999) ("18 U.S.C. § 641
                      UNITED STATES v. GARDNER                         7
only requires the government to show that a thing of value of the
United States has been knowingly received, concealed or retained by
the accused with improper intent." (internal quotation marks omit-
ted)).

   Moreover, even if, as Gardner argues, the government at trial lim-
ited the section 641 charge to larceny, we would find no error. Gard-
ner told the SSA investigators that she did not tell the SSA about her
marriage because she "couldn’t afford to lose [her] SSI benefits." J.A.
300. From this statement the district court could reasonably infer that
Gardner in fact received and used the SSI benefits, which is enough
to satisfy any requirement that the government prove asportation. See
Rainwater v. United States, 443 F.2d 339, 340 (5th Cir. 1971) (per
curiam) ("All that is required to consummate the federal offense of
theft [under section 641] is the asportation of property belonging to
the United States with the intention of converting it to one’s own use.
Any appreciable change of the location of the property with felonious
intent . . . constitutes asportation."); United States v. Brown, 285 F.2d
528, 528 (4th Cir. 1961) (suggesting that asportation is an element of
a charge of theft of government property). But see Morissette v.
United States, 342 U.S. 246, 268 n.28 (1952) ("The history of § 641
demonstrates that it was to apply to acts which constituted larceny or
embezzlement at common law and also acts which shade into those
crimes but which, most strictly considered, might not be found to fit
their fixed definitions.").

                                  (B)

   Counts two and three of the indictment alleged that Gardner made
false statements to the SSA. See 18 U.S.C.A. § 1001(a)(2) (West
2000) (prohibiting the making of "any materially false, fictitious, or
fraudulent statement or representation" with regard to "any matter
within the jurisdiction of the . . . Government of the United States").
Count four alleged that from June 1994 through June 2001, Gardner
knowingly made false statements and representations of fact material
in determining Social Security benefits. See 42 U.S.C.A.
§ 1383a(a)(2) (West Supp. 2003). As to all three of these charges,
Gardner contends that the government failed to present evidence
showing that Gardner knowingly made false statements and failed to
present evidence of the materiality of the false statements.
8                     UNITED STATES v. GARDNER
   Gardner argues that because she did not believe her marriage was
a normal one, the government failed to prove that she knew the state-
ments she made to the SSA were false. We disagree. The evidence at
trial made it clear that the marriage between Gardner and Bagby was
hardly the stuff of romance novels, and counsel for Gardner was cer-
tainly free to argue to the trial court that Gardner did not really
believe she was married and therefore that she did not knowingly
make false statements. Nonetheless, there is ample evidence in the
record from which the district court could reasonably have concluded
that Gardner in fact knowingly made false statements—most notably,
the statement in which Gardner admitted making false statements to
the SSA so that she could keep her SSI benefits. This argument, there-
fore, is unavailing. See United States v. Garcia, 868 F.2d 114, 116
(4th Cir. 1989) ("Even if the evidence can support varying reasonable
interpretations, the [fact-finder] is entitled to choose among them."
(internal quotation marks omitted)).

   As to materiality, Gardner contends that because the SSA knew
(through the information provided to it by the state Department of
Social Services) before July 1997 that Gardner was married and that
she was co-owner of the Glenview Road home, the false statements
could not have been material. This argument is without merit.

   Preliminarily, we point out that the critical issue for SSI purposes
was whether Gardner and Bagby lived in the same household. Thus,
even if the SSA knew from other sources that Gardner and Bagby
were married, it did not know whether Bagby lived with Gardner, a
fact Gardner repeatedly denied. But more importantly, the fact that
SSA had some information from other sources cannot somehow ren-
der the critical information immaterial. See United States v. Ismail, 97
F.3d 50, 60 (4th Cir. 1996) ("A fact about a matter within an agency’s
jurisdiction is material under § 1001 if it has a natural tendency to
influence agency action or is capable of influencing agency action."
(internal quotation marks omitted)).2 The government’s witnesses tes-
    2
   At best, the government’s possession of information from other
sources might be relevant as to whether the government reasonably relied
on the information provided by Gardner. However, reliance by the gov-
ernment, reasonable or not, simply is not an element of a section 1001
                       UNITED STATES v. GARDNER                         9
tified that the presence of a spouse in the home was the critical issue
for purposes of SSI eligibility, and Gardner repeatedly gave false
information on that point. Thus, there was ample evidence from
which the district court could reasonably have concluded that Gard-
ner’s misrepresentations involved material facts.

                                   (C)

   Count five alleged that between June 1994 and June 2001, Gardner
had knowledge of an event—her marriage to Bagby—that affected
her continuing right to SSI benefits and that she knowingly, and with
the intent to defraud, concealed and failed to disclose that event to the
SSA. See 42 U.S.C.A. § 1383a(a)(3) (West Supp. 2003). Gardner
contends that the government failed to prove that Gardner concealed
this fact during the entire period alleged in the indictment, given that
Gardner herself in 1997 provided the SSA with a copy of her mar-
riage certificate. While Gardner did give the marriage certificate to
the SSA in 1997, she continued to assert that Bagby did not live with
her, and it was that fact that was critical to the determination of Gard-
ner’s SSI eligibility. This argument, therefore, is unavailing.

   Gardner also argues that the government failed to prove that she
had actual knowledge of her obligation to disclose the marriage. The
SSI applications and "redets" completed by Gardner all made plain
Gardner’s obligation to report changes in her marital and living status,
and the district court could reasonably determine from this evidence
that Gardner had knowledge of the reporting obligation.

   Accordingly, we reject Gardner’s various challenges to the suffi-
ciency of the evidence supporting her convictions.

charge. See Ismail, 97 F.3d at 60 ("There is no requirement that the false
statement actually influence or [a]ffect the decision making process of a
department of the United States government." (internal quotation marks
and alterations omitted)); United States v. Brown, 763 F.2d 984, 993 (8th
Cir. 1985) ("Materiality does not require actual reliance by the govern-
ment on the statement.").
10                    UNITED STATES v. GARDNER
                                  III.

   Finally, Gardner contends that her rights under the Double Jeop-
ardy Clause were violated when she was convicted on count four,
which was premised upon misrepresentations occurring between June
1994 and June 2001, along with counts two and three, which were
premised upon specific misrepresentations occurring during the
period covered by the allegations of count four. Gardner argues that
the violations of 18 U.S.C.A. § 1001 alleged in counts two and three
must be viewed as lesser-included offenses of the violation of 42
U.S.C.A. § 1383a charge alleged in count four. Thus, Gardner con-
tends that she could be convicted either of count four, but not counts
two and three, or counts two and three, but not count four. Because
Gardner raised this issue for the first time on appeal, the issue is sub-
ject to plain error review.

   We will assume that the offenses set forth in 18 U.S.C.A. § 1001
and 42 U.S.C.A. § 1383a are the same offense for double jeopardy
purposes. See, e.g., United States v. Dixon, 509 U.S. 688, 696 (1993)
("In both the multiple punishment and multiple prosecution contexts,
this Court has concluded that where the two offenses for which the
defendant is punished or tried cannot survive the ‘same-elements’
test, the double jeopardy bar applies. The same-elements test . . .
inquires whether each offense contains an element not contained in
the other; if not, they are the ‘same offence’ and double jeopardy bars
additional punishment and successive prosecution."). That assump-
tion, however, does not resolve the issue before us, because the Dou-
ble Jeopardy Clause does not prohibit the government from
convicting and sentencing a defendant on multiple counts of the same
offense if the defendant has committed multiple violations of that
offense. See Missouri v. Hunter, 459 U.S. 359, 366 (1983) ("With
respect to cumulative sentences imposed in a single trial, the Double
Jeopardy Clause does no more than prevent the sentencing court from
prescribing greater punishment than the legislature intended.");
United States v. Grandison, 783 F.2d 1152, 1156 (4th Cir. 1986)
("The double jeopardy clause imposes no restraint upon the power of
Congress to define the allowable unit of prosecution and punishment
where all charges are brought in one suit." (internal quotation marks
omitted)).
                       UNITED STATES v. GARDNER                         11
    Gardner does not contend that the Double Jeopardy Clause pre-
vents the government from bringing separate section 1001 charges for
statements Gardner made to the SSA on separate occasions, nor does
she contend that the government would be barred from bringing sepa-
rate charges under section 1383a for statements made on separate
occasions. See United States v. Guzman, 781 F.2d 428, 432 (5th Cir.
1986) (per curiam) ("Where false statements are made in distinct and
separate documents requiring different proof as to each statement, the
filing of each false document constitutes a crime, and each filing may
be alleged in a separate count of the indictment."); cf. Blockburger v.
United States, 284 U.S. 299, 302 (1932) ("The Narcotic Act does not
create the offense of engaging in the business of selling the forbidden
drugs, but penalizes any sale made in the absence of either of the
qualifying requirements set forth. Each of several successive sales
constitutes a distinct offense, however closely they may follow each
other. . . . The test is whether the individual acts are prohibited, or the
course of action which they constitute. If the former, then each act is
punishable separately. If the latter, there can be but one penalty."
(internal quotation marks and alteration omitted)).

   Count two involved statements made by Gardner on July 1, 1997,
and count three involved statements Gardner made on July 5, 1997.
However, Gardner also made false statements in the "redet" com-
pleted on January 23, 1997, which the government contends was the
focus of count four of the indictment. Although count four alleged
false statements made between June 1994 and June 1997, this dispar-
ity at most amounts to a non-material variance between the allega-
tions of the indictment and the proof offered at trial. See, e.g., United
States v. Fletcher, 74 F.3d 49, 53 (4th Cir. 1996) ("When the evidence
at trial differs from what is alleged in the indictment, then a variance
has occurred. Such a variance violates a defendant’s rights and
requires reversal only if it prejudices him . . . . As long as the proof
at trial does not add anything new or constitute a broadening of the
charges, then minor discrepancies between the Government’s charges
and the facts proved at trial generally are permissible."). Under these
circumstances, we cannot conclude that there was error, let alone
error of the magnitude necessary to warrant correction under plain
error review. See, e.g., United States v. Carr, 303 F.3d 539, 543 (4th
Cir. 2002) ("[A]n appellate court may correct an error not brought to
the attention of the trial court if (1) there is an error (2) that is plain
12                     UNITED STATES v. GARDNER
and (3) that affects substantial rights. If all three of these conditions
are met, an appellate court may then exercise its discretion to notice
a forfeited error, but only if (4) the error seriously affects the fairness,
integrity, or public reputation of judicial proceedings." (internal quo-
tation marks and alteration omitted)), cert. denied, 123 S. Ct. 929
(2003).

                                    IV.

  Accordingly, for the foregoing reasons, we hereby affirm Gard-
ner’s convictions and sentence.

                                                              AFFIRMED